Citation Nr: 9928000	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  95-26 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to 
April 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision by the RO 
that denied a claim of entitlement to service connection for 
bilateral hearing loss.  The veteran testified at a hearing 
at the RO in November 1995.  Previously, this case was before 
the Board in April 1997 when it was remanded for additional 
development.


FINDING OF FACT

The veteran has bilateral hearing loss by VA standards, which 
is likely due to noise exposure during military service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.385 
(1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board notes that, with the exception of 
the veteran's April 1946 separation examination report, his 
remaining service medical records are missing and have been 
presumed destroyed by a 1973 fire at the National Personnel 
Records Center (NPRC).  In September 1994, the NPRC noted 
that no Surgeon General's Office records were on file and 
that the veteran's records could not be reconstructed.  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to 
March 1, 1999) (Court) has held that where "service medical 
records are presumed destroyed . . . the BVA's obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt is heightened."  O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).  VA also has a 
heightened duty to assist the veteran in the development of 
evidence favorable to his claim.  Here, the veteran has not 
provided any leads that VA has not already pursued to develop 
his claim.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1998).  When disease is shown as 
chronic in service, or within a presumptive period so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1998).  If a 
reasonable doubt arises regarding service origin, or any 
other point, it should be resolved in the veteran's favor.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.102 (1998).

The Court has held that competent evidence pertaining to each 
of three elements must be submitted in order make a claim of 
service connection well grounded.  There must be competent 
(medical) evidence of a current disability, competent (lay or 
medical) evidence of incurrence or aggravation of disease or 
injury in service, and competent (medical) evidence of a 
nexus between the in-service injury or disease and the 
current disability.  This third element may be established by 
the use of statutory presumptions.  38 C.F.R. §§ 3.307, 3.309 
(1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also 
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. 
denied sub nom, Epps v. West, 118 S. Ct. 2348 (1998).  

The veteran claims that his bilateral hearing loss is the 
result of an ear infection and exposure to acoustic trauma in 
service.  He has testified that he was treated for hearing 
problems in service; however, the majority of service medical 
records are missing.  As already noted, the only service 
medical record available is his April 1946 separation 
examination report, which shows that whispered voice hearing 
was "1X25/15" in the right ear and 15/15 in the left ear.  
Because most of his service medical records are missing and 
presumed destroyed in a fire, the Board takes into 
consideration other sources of evidence that might help to 
establish that his bilateral hearing loss had its onset in 
service, including any clinical records of treatment during 
the interval from discharge to the present time.  Although 
there is no official service record showing treatment for an 
ear infection or for acoustic trauma during service, 
satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  The veteran's DD-214 shows that his military 
occupational specialty was a medium tank crewman.  His 
April 1946 separation qualification record also notes that, 
as a member of a tank crew, he drove a tank.  It was also 
noted that he had loaded, aimed, and fired 30 and 50 caliber 
machine guns as well as 75 and 76 millimeter cannons.  
Therefore, the Board finds that this evidence, particularly 
the veteran's own statement, is sufficient to show that the 
veteran was exposed to loud noises, and consequently to 
acoustic trauma during service.  

For the purposes of applying the laws as administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of those frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (1998).  In the veteran's case, pursuant to 
the Board's April 1997 remand, VA audiological examinations 
were conducted in June 1997 and May 1999 to determine whether 
the veteran had a hearing loss disability by VA standards, 
and whether such hearing loss was at least as likely as not 
due to documented noise exposure in service rather than to 
post-service events, such as the veteran's post-service 
employment in a noisy mill environment.

The June 1997 VA examiner indicated that, because there were 
inconsistencies between the veteran's speech reception 
threshold and pure tone averages at 500-2000 Hertz for each 
ear, the puretone results were considered invalid.  
Consequently, another VA audiological evaluation was 
conducted in May 1999.  This VA examiner indicated that, 
because the veteran's pure tone responses were much worse 
than speech reception thresholds, audiometric findings were 
inconsistent and invalid.  It was noted that, whether this 
was willful or secondary to the veteran's diagnosis of 
dementia was impossible to delineate.  Nevertheless, even if 
the puretone tests were considered invalid, the Board finds 
that the best estimate of the veteran's organic hearing was 
provided by the May 1999 VA audiological evaluation results, 
as evidenced by speech recognition scores using the Maryland 
CNC Test of 50 percent in the right ear and 46 percent in the 
left ear.  Moreover, correspondence from a private physician, 
dated in September 1994, indicates that, when the veteran was 
examined in April 1993, he had moderate to severe 
sensorineural hearing loss in the right ear with a 68 percent 
discrimination score, and a moderate to severe sensorineural 
hearing loss with a 40 percent discrimination score in the 
left ear.  Based on these results, the Board finds that the 
veteran has a bilateral hearing loss disability by VA 
standards as set forth in 38 C.F.R. § 3.385 (1998).

In a statement, dated in September 1994, the private 
physician reported the veteran's history of having had an ear 
infection that lasted for 22 months in service, and having 
worked in a noisy environment after service.  The private 
physician opined that the veteran's left ear hearing loss was 
service connected, and that right ear hearing loss may be 
service connected.  The physician further opined that the 
veteran's post-service work in a noisy environment may have 
contributed somewhat to the hearing loss in the right ear.

The May 1999 VA examiner also noted that the veteran had 
worked around loud noise in civilian life after discharge 
from service.  The examiner opined that, scientifically, it 
was impossible to differentiate the effects of noise exposure 
in civilian life and the aging process (presbycusis) from the 
effects of acoustic trauma during military service.  The 
examiner further opined that, in the absence of supporting 
evidence in the form of hearing tests shortly after discharge 
from service, it was impossible to attribute the veteran's 
hearing loss to military service, noise exposure in civilian 
life, the aging process, or a combination of each of these 
variables.  In summary, the examiner opined that it was just 
as likely as not that the veteran's hearing loss was due to 
post-service events rather than to documented noise exposure 
in service.  

The evidence of record establishes that the veteran now has a 
bilateral hearing loss by VA standards.  38 C.F.R. § 3.385.  
The Board further notes that both the private physician's 
September 1994 opinion and May 1999 VA examiner's opinion 
satisfy the nexus requirement for establishing service 
connection.  Although there is evidence suggesting that the 
veteran's hearing loss may be attributed to working in a 
noisy environment after service, the evidence equally 
suggests that his hearing loss could have been due to 
exposure to loud noises in service, bringing the evidence 
regarding a nexus to service at least into relative 
equipoise.  Because the veteran's separation examination 
suggests abnormal right ear hearing, because of the VA 
examiner's opinion to the effect that the veteran's hearing 
loss could have just as likely been caused by noise in 
service, and in light of the private physician's opinion 
relating hearing loss to service, the Board finds not only 
that the claim is well grounded, but that, with resolution of 
doubt in the veteran's favor, the veteran's bilateral hearing 
loss is attributable to his military service, and that 
service connection for such disability is warranted.  
38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

